NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Status of Claims
	The amendment filed on 02/28/2022 has been entered. Claim(s) 20 is canceled. Claim(s) 1-19 remain pending and have been examined below. The amendments made to the claims have overcome the rejections under 35 U.S.C. 112(b) and the rejections are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Shouse on 05/03/2022.
The application has been amended as follows: 
19. (Currently amended) A locking clutch ratchet wrench: a handle having opposing ends, a first said end connected with a housing, said housing having a switch recess, an outer surface and an inner surface that defines a housing aperture, said inner surface having a plurality of housing ramps; a clutch ring disposed in said housing aperture, said clutch ring having a first end having a first actuator face and a second end having a second actuator face , said clutch ring having an outer surface and an inner surface that defines an aperture, said outer surface of said clutch ring having a plurality of transmission ramps, and at least a portion of said inner surface of said clutch ring being smooth; a switch situated within said switch recess, said switch having an actuator situated between said actuator faces of said clutch ring, and at least one biasing protrusion; and a drive element disposed in said clutch ring, said drive element having an outer surface and a spigot, at least a portion of said outer surface having gripping notches, wherein said switch is pivotable relative to said housing to cause said actuator to apply pressure to a said actuator face to cause said clutch ring to move about said drive element so that said transmission ramps move on said housing ramps to cause said clutch ring to clamp onto said drive element.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “said first end of the handle having an actuator that is disposed between said actuator faces of said clutch ring, and at least one biasing protrusion” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 2-18 are allowed as being dependent on claim 1.
	Regarding claim 19 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “said switch having an actuator situated between said actuator faces of said clutch ring, and at least one biasing protrusion” and “wherein said switch is pivotable relative to said housing to cause said actuator to apply pressure to a said actuator face to cause said clutch ring to move about said drive element so that said transmission ramps move on said housing ramps to cause said clutch ring to clamp onto said drive element” together in combination with the rest of the limitations in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dempsey et al (US Patent No. 4,491,043) teaches a ratchet wrench comprising a clutch ring and an actuator that acts between the clutch ring ends, but does not teach the clutch ring and the housing having transmission ramps. Szymber et al (US Patent No. 5,351,583) teaches a ratchet wrench having a transmission ramps and an actuator between a portion of a transmission but does not teach the transmission ramps being in the housing and a clutch ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 5, 2022